El Juez Presidente Señor Del Toro
emitió la opinión del tribunal.
*709Éste es un pleito de injunction iniciado a nombre del par-tido político “Unificación” por sus abogados, jurando la de-smanda Prudencio Rivera Martínez a base de estar autori-zado por el Comité Central del Partido y ser el Presidente ¡del mismo.
► Radicada la solicitud en la Corte de Distrito de San Juan, el Juez Sr. Córdova ordenó que se citara a los quere-llados con copia de la misma y fijó día para que las partes comparecieran y mostraran causas por las cuáles debería o no expedirse el auto, quedando, entre tanto, en entredicho.
Bn mayo 20, 1942, los demandados Ramírez y Gelpí por sus abogados presentaron un pliego de excepciones' previas, haciendo lo propio el Secretario Ejecutivo demandado por el Procurador General. Contestaron además, separadamente, y quedó trabada la contienda.
El 21 de julio siguiente la corte declaró sin lugar las ex-cepciones previas y la solicitud de injunction preliminar. Señalada la vista del caso en su fondo, comenzó a celebrarse el 18 y terminó el 25 de agosto de 1942, dictando el juez su sentencia el cinco de noviembre del propio año, 'desestimando la demanda, con las costas.
El demandante apeló, celebrándose la vista del recurso el cinco de marzo último con asistencia e informe del apelante y de los apelados Ramírez y Gelpí, por sus respectivos abo-gados.
No entraremos en el estudio de las excepciones previas porque fueron bien resueltas a nuestro juicio y porque se-gún la opinión que del caso hemos formado la sentencia en los méritos deberá ser confirmada.
La demanda y la contestación de los demandados Ramí-rez y Gelpí son documentos extensos y la evidencia aportada por una y otra parte fué abundante — la transcripción consta de más de mil doscientas páginas — , todo difícil de resumir. En ese laberinto penetró el juez sentenciador con tal segu-*710ridad y acierto, que preferimos transcribir su narración hacerla por nosotros mismos. Dijo:
“De este caso, al cual han dado gran importancia las partes, poj dría decirse lo que dijo el Juez Holmes del caso de Haddock v. Haddock, en su opinión disidente reportada en 201 U. S. 628, 50 L. Ed. 894. (1)
“El Partido ‘Unificación Puertorriqueña Tripartita de los Par-tidos Liberal, Laborista y Reformista,’ se organizó el 14 de julio] .de 1940. Adoptó un reglamento, que crea un cuerpo directivo lla-l mado el Comité Central, y una Comisión Ejecutiva seleccionada por] el Comité Central de entre sus miembros. Dispone el reglamento] que el Comité Central nombre dos secretarios. El Presidente y tres] Vicepresidentes del partido son electos por asambleas del. partido,! disponiendo el reglamento la celebración de una asamblea el 26 de| enero de 1941 para la primera elección, y asambleas sucesivas cadaj tres años. En cuanto a asambleas extraordinarias, dispone el regla-mento que corresponde al Comité Central convocarlas en todos los' casos.
“La asamblea que según el reglamento debió celebrarse el 26 de enero de 1941, fue pospuesta por el Comité Central, y se celebró el dos de febrero de-1941 en TIumacao. El demandado Ramírez San-tibáñez fué electo Presidente. El Comité de Resoluciones recomendó a la asamblea la aprobación, entre otras, de la siguiente resolución:
“ ‘Que esta Asamblea no considere los proyectos de enmiendas al Reglamento que han sido propuestos, por el fundamento de que los mismos no han sido presentados de conformidad con las dispo-siciones del artículo 47 del Reglamento del Partido que exige que toda enmienda que haya de ser consignada en la convocatoria, al efecto, con expresión de el o los artículos objeto de enmiendas, o la materia objeto de enmienda cuando fuera por adición; y se ordena
“ ‘Primero: Al Comité Central que designe una Comisión especial para que estudie las propuestas enmiendas al Reglamento, todas ellas previa circulación y publicación de las mismas entre los Comités Locales; y
“ ‘Segundo: Que se propongan las enmiendas propuestas al re-glamento para ser consideradas las mismas en una asamblea extraor-dinaria que tf-ndrá efecto en uno de los días de la segunda quincena del mes de mayo del año en curso, en la cual también se considerarán *711todos aquellos asuntos que a juicio del Comité Central afecten los in-tereses de la comunidad.’
“La prueba de la parte demandante sostiene que la resolución fué aprobada por la asamblea sin enmiendas. Los demandados ban presentado prueba al efecto de que bubo cierta oposición al proyecto de resolución recomendado por el Comité, y que el Presidente del Comité, Félix Ocboteco, redactó de su puño y letra un proyecto sus-tituto de resolución, que sostienen los demandados fué el que aprobó la asamblea, y que lee como sigue:
“ ‘Que sé ordene por esta asamblea la celebración de una Asam-blea Extraordinaria de la Unificación Puertorriqueña Tripartita para tener efecto, preferiblemente, en uno de los días de la segunda quin-cena de mayo del año en curso o en cualquiera otra feeba posterior que designe el Presidente, en la cual Asamblea Extraordinaria se considerarán todos aquellos asuntos que a juicio de la Presidencia afecten los intereses de la colectividad, y de modo especial las en-miendas al Reglamento que ban sido traídas a la consideración de esta asamblea.’
“No se celebró la asamblea extraordinaria en mayo de 1941. El 14- de septiembre de 1941 se reunió el Comité Central en Caguas y resolvió debía celebrarse una asamblea extraordinaria no más tarde del 15 de enero de 1942, facultándose a la Comisión Ejecutiva para fijar la fecha. Tampoco se llegó a celebrar la asamblea en enero de 1942.
“Por entender que el Presidente se negaba a convocar al Comité Central, un grupo de 23 miembros del comité solicitaron de los vice-presidentes convocaran a una reunión. Los vicepresidentes entonces, amparándose en el artículo 2 del reglamento, convocaron al Comité Central, para reunión extraordinaria que se celebraría en el Ateneo Puertorriqueño el 22 de marzo de 1942. Se celebró la reunión, a la cual no asistió el Presidente, quien ya había convocado para una asamblea extraordinaria del partido, y una reunión del Comité Central, a celebrarse ambas el 12 de abril de 1942. La reunión de marzo 22 de 1942 del Comité Central declaró ‘ausente’ al Presidente, y designó,para presidir el partido, mientras durase la ‘ausencia’ del Presidente, al Vicepresidente Rivera Martínez. En dicha reunión se acordó también convocar una asamblea extraordinaria del partido para celebrarse el 5 de abril de 1942.
“Dos días después de la reunión del Ateneo, Ramírez Santibáñez declaró enmendada su convocatoria a asamblea extraordinaria del *712partido, y reunión del Comité Central, y adelantó la feeba de la asamblea y la reunión al 29 de marzo de 1942.
“Dos días después, el 26 de marzo de 1942, Rivera Martínez con-voca a reunión extraordinaria del Comité Central. Se reúne una mayoría del Comité al día siguiente, y declara a Ramírez Santibáñez ‘incurso en incapacidad’ designando a Rivera Martínez para susti-tuirlo interinamente como Presidente.
“El 29 de marzo de 1942 se celebró en San Juan la asamblea para la cual convocara Ramírez Santibáñez. La asamblea acordó cambiar el nombre del partido a ‘Partido Liberal Puertorriqueño,’ y adoptar como insignia una estrella. El Secretario Ejecutivo, a base de esta resolucióñ, bizo las entradas correspondientes en su registro.
“Durante el curso de la asamblea se pretendió celebrar una reu-nión del Comité Central, con el fin de ratificar la convocatoria de Ramírez Santibáñez. Es obvio que no bubo tal reunión, por falta de quorum.
“La parte demandante impugna la asamblea de marzo 29 de 1942, por no haberse convocado debidamente, y pide se ordene al Secretario Ejecutivo restituya el statu quo en cuanto al nombre e insignias del partido. También se alega que Ramírez Santibáñez y Gelpí usurpan los puestos de Presidente y Secretario, respectiva-mente, y se pide un injunction que les prohíba actuar como tales.
“De las alegaciones y de la prueba resulta que Ramírez Santi-báñez fué electo presidente del partido en asamblea celebrada en febrero de 1941, en Humacao. El reglamento no autoriza al Comité Central a destituir al Presidente. Aún cuando hubiesen sido vá-lidas las reuniones del Comité Central celebradas el 22 y 27 de marzo de 1942, fueron inefectivas sus resoluciones declarando a Ramírez Santibáñez ‘ausente’ primero, y luego ‘incurso en incapacidad.’ La prueba demuestra que la ausencia y la incapacidad imputadas a Ra-mírez Santibáñez por una mayoría del Comité Central constituyen sencillamente la expresión de la falta de confianza de dicho Comité en un Presidente que dicho Comité no había electo ni tenía facultad para destituir.
“Tenemos pues, que Ramírez Santibáñez, desde febrero de 1941, viene siendo el Presidente del partido. Como tal convocó la asam-blea de marzo 29 de 1942. El reglamento no le confiere tal auto-ridad. Sostiene, sin embargo, que la asamblea de Humacao delegó en él la determinación de la fecha y lugar de la próxima asamblea extraordinaria. Veamos cuál fué la resolución que aprobó la asam-*713blea de Humaeao sobre este extremo. Sobre el particular existe un abierto conflicto de evidencia.
“Testigos como Soltero, Padró Parés, Gallart y Rivera Martínez, entre otros, de cuya veracidad no duda la corte, nos dicen que la Asamblea de Plumaeao adoptó la resolución que propuso el Comité de Resoluciones. Testigos como Seín, Marques, Pavía y Ocboteco, a quienes consideramos igualmente veraces, nos aseguran que bubo una moción sustituía, que fué la que se aprobó. Y Ocboteco identifica un escrito que obra en poder del demandado Gelpí, junto con otros escritos referentes a resoluciones consideradas en la asamblea, o en el Comité de Resoluciones, y nos asegura que ese escrito lo preparó él de su puño y letra, y constituye la moción sustituía que fué aprobada.
“Creemos que la resolución aprobada fué la sustituía que iden-tificó Ocboteco, o sea, la que delega en el presidente la facultad de convocar para la próxima asamblea extraordinaria. Aquellos tes-' tigos de la parte demandante en cuya memoria no existe la moción sustituía de Ocboteco, ban sido fieles a su memoria, pero su memoria no ba sido espejo de la realidad. Y es natural que así sea. Estaban declarando los testigos de ambas partes sobre una asamblea cele-brada año y medio antes. Y estaban declarando sobre una reso-lución que, en aquel entonces, tenía una importancia secundaria. El asunto principal que se discutió en aquella asamblea fué aquel al que se le dió el nombre de ‘normas legislativas.’ Todo lo demás era secundario. Y no sólo era la resolución que estamos considerando secundaria a otros asuntos discutidos en la asamblea, si que, dentro de la propia resolución, lo principal era la posposición de la consi-deración de enmiendas al reglamento, y lo secundario era lo que abora nos ocupa, o sea; quién habría de convocar la próxima asam-blea extraordinaria, y cuándo. Nada de particular tiene, pues, el que muchos de los concurrentes a la asamblea no recuerden todo lo que le ocurriera a la resolución sobre enmiendas al reglamento, o el que mucbos no se dieran cuenta de que la resolución que se aprobó fué distinta, en ciertos particulares, de la que propuso el Comité de Resoluciones.
“Gomo hemos dicho, creemos que algunos de los testigos de cada parte declararan la verdad de lo que ellos recordaban en cuanto a la resolución sobre enmiendas al reglamento y próxima asamblea extraordinaria. Resolvemos el conflicto a favor de los demandados, porque no creemos que la declaración de testigos como Ochoteco, Pavía, Marques y Seín sea fabricada. Y de no ser cierta esa prueba *714tendríamos que convenir que fué fabricada, y fabricado el escrito que identificó Ocboteco como contentivo de la moción sustituta que fué aprobada por la asamblea. En cuanto a la prueba de la deman-dante, puede muy bien estar, como creemos está, equivocado el re-cuerdo de sus testigos. Y en la prueba de la demandante se en-cuentran detalles que tienden a corroborar la teoría de los deman-dados. Los testigos Aponte y Salva, por ejemplo, recuerdan que hubo oposición a la resolución propuesta por el Comité de Resolu-ciones y que hubo cierta discusión, aunque no recuerdan qué fué lo que se discutió. Rivera Martínez también recuerda alguna ligera discusión. Nadie nos supo explicar lógicamente el por qué de la discusión u oposición. Quizás fué de esas discusiones u oposiciones que no se explican, y que sólo surgen del deseo de algún delegado, de dirigirse a la asamblea.
“Debemos añadir que, al resolver el conflicto de evidencia en cuanto al texto de la resolución aprobada en la asamblea, no le hemos dado peso alguno al libro de minutas que presentó en evi-dencia la parte demandada, por no tener dicho libro las garantías-de autenticidad que exige el' reglamento del partido.
“Dada la conclusión a que hemos llegado en cuanto a lo ocurridoen la asamblea de Humaeao, resulta que el demandado Ramírez San-tibáñez fué autorizado por dicha asamblea a hacer la convocatoria para la asamblea de marzo 29 de 1942. No se impugna la asam-blea de marzo 29 de 1942, ni los acuerdos allí adoptados, excepto a base de la insuficiencia de la convocatoria. Debemos, por lo tanto, considerar válido el acuerdo de la asamblea de marzo 29 de 1942 sobre cambio de nombre e insignia del partido.
“Réstanos considerar aquella parte de la demanda que se refiere a las actuaciones del demandado Gelpí. Gelpí fué destituido como Secretario en la reunión del comité central celebrada en el Ateneo el 22 de marzo de 1942. Tenemos alguna duda en cuanto a la validez de la convocatoria a dicha reunión. Asumiendo que fuera válida, y que por lo tanto Gelpí fué debidamente destituido de su cargo de secretario, pasemos a considerar si las alegaciones justifican la expedición de un injunction contra Gelpí.
“En la alegación XXIII de la demanda se queja la demandante de que Gelpí y Ramírez Santibáñez conspiraran para hacer aparecer que una asamblea del partido acordara el cambio de su nombre e insignias. Sea o no Gelpí el secretario, la asamblea se celebró, y la resolución sobre nombre e insignias se aprobó, luego Gelpí tiene derecho a insistir en que ha habido cambio de nombre y de insignias.
*715“Igual podemos decir de lo alegado en la alegación XXVIII de la demanda, donde se queja la parte demandante de que tanto Gelpí como Ramírez Santibáñez actúan a base del cambio de nombre e insignias. Y en cuanto a actuaciones de Gelpí relacionadas con ma-quinillas, mesas, listas electorales, o dineros, no bay prueba que jus-tifique un injunction..
“De lo expuesto resulta que, siendo válida la convocatoria becba para la asamblea de marzo 29 de 1942, y por lo tanto eficaz el acuerdo sobre cambio del nombre y de las insignias del partido, siendo Ra-mírez Santibáñez el Presidente del Partido, y no apareciendo que Gelpí, sea o no éste secretario del partido, esté cometiendo actos que causen daño irreparable a la parte demandante, debe dictarse sen-tencia declarando sin lugar la demanda, con las costas.”
La sentencia se dictó y registró de conformidad y el de-mandante apeló de ella para ante este tribunal. Su alegato de más de cien páginas revela un estudio no sólo amplio si que completo e inteligente de los hechos y la ley. Señala cuatro errores como cometidos por la corte al admitir en evi-dencia los exhibits 6, 7 al 30 y 31 de los demandados; al resolver que la convención de la Unificación celebrada en Hu-macao el dos de febrero de 1941, adoptó un acuerdo autori-zando al Presidente Ramírez a convocar una asamblea ex-traordinaria del Partido; al resolver que el Presidente de la Unificación, Ramírez, tenía autoridad legal y reglamenta-ria para convocar la asamblea celebrada en San Juan el veintinueve de marzo de 1942, y al declarar sin lugar el injunction.
Examinemos el primer error. La admisión del exhibit 31- — libro de actas de la Unificación — debe descartarse. Conocemos lo dicho en cuanto al mismo por el juez de distrito en su relación del caso y opinión.
El exhibit 6 es el documento transcrito al principio de la relación del caso y opinión de la corte sentenciadora. Se in-trodujo por los demandados Ramírez y G-elpí para probar alegaciones de su contestación sobre lo acordado por la asam-blea de Humaeao en relación con la celebración de- la pró-*716xima asamblea extraordinaria del partido, y a su admisión se opnso el demandante a base del carácter “self-serving” de la evidencia.
Al documento se refirieron varios testigos que declararon sobre su contenido y sobre cómo y por qué fué redactado y aprobado. Otro, su autor, Félix Ocboteco, manifestó en re-lación con el mismo, lo que sigue:
“Mientras estaba engolfada la asamblea discutiendo la conve-niencia o inconveniencia de aprobar el dictamen del Comité de Re-soluciones. yo ocupaba la mesa presidencial, y yo escuchaba las diferentes corrientes que se estaban manifestando en pro y en contra, y entonces redacté una moción sustituía, allí en la misma mesa pre-sidencial, que creía yo que hasta cierto punto armonizaba toda aquella discusión, y antes de darla a conocer a la asamblea consulté con el presidente del partido si él creía conveniente aquello que a mí me pareció, me dijo que sí, entonces el presidente, anunció que iba a hacer una moción sustituía. La hice por el micrófono y fué la que quedó aprobada.”
La autenticación del exhibit fué completa. No se cometió error alguno a nuestro juicio al admitirlo en evidencia. La objeción del demandante va más bien a su fuerza probatoria que a su admisibilidad.
Los exhibits 7 al 30 se ofrecieron en evidencia como los originales de las resoluciones de la asamblea de Huma-cao. El demandante se opuso a su admisión porque no cons-tituían prueba sobre el punto en controversia. Inquirió la corte acerca de su pertinencia y se le dijo que eran eviden-cia corroborativa de carácter primario de la verbal ofrecida. Fueron finalmente admitidos porque servirían “para ayudar a la corte a determinar cuán buena o mala es la memoria de los testigos”.
Atendidas las circunstancias concurrentes, no creemos que la corte errara al adoptar esa actitud. A lo sumo lo que hizo fué recargar el récord con algo innecesario. No hubo error pero, de haberlo, no fué perjudicial.
*717Por el segundo error se impugna la apreciación de la prueba. Su resolución lleva consigo la decisión del litigio. Al comenzar a discutirlo dice el apelante:
“Comprendemos la dificultad que acompaña a la exposición y argumentación de este error. El juez que presidió la corte goza de un prestigio extraordinario, bien ganado a nuestro juicio, ante este honorable Tribunal Supremo, y ante toda nuestra comunidad.
“El mero hecho de haber sido apreciada la evidencia, en la forma en que este juez lo ha hecho, podría invitar a esta Superioridad a cerrar el caso en definitiva, y a no penetrar en el estudio de la evidencia, más allá de lo necesario para concluir ratificando la doc-trina bien establecida, que este Tribunal Supremo no intervendrá en la apreciación que el juzgador haya hecho . de la evidencia, a menos que se establezca de manera clara que el sentenciador actuó movido por pasión, prejuicio o parcialidad.
“Desde este momento queremos dejar admitido que no creemos que el juez sentenciador haya dictado la sentencia que dictó, apre-ciando la prueba en la forma en que lo hizo, porque estuviera pre-juiciado, apasionado o parcializado; sin embargo, vamos a entrar en el análisis de la evidencia de una y otra parte, según la pesó el juez inferior, con el propósito de demostrar a este honorable Tribunal Supremo que, independientemente de pasión, prejuicio o parciali-dad, interpretó la prueba y aquilató las declaraciones con mani-fiesto error.”
Transcribe entonces gran parte de la relación del caso y opinión del juez de distrito y trata por páginas y páginas de rebatir sus conclusiones y razonamientos analizando los testimonios, comparándolos, pesándolos, logrando a veces levantar dudas pero sin llegar nunca a destruir las unas y los otros. Estudiada la transcripción, queda satisfecha la conciencia judicial de que el criterio de la corte sentencia-dora tiene sólida base en ella y de que de los dos caminos a seguir, es dicho criterio el más seguro y el más equitativo, atendidas todas las circunstancias concurrentes, aquellas que surgen clara y expresamente de la prueba y las otras que se deducen de la misma. No se ha demostrado la existencia del segundo error.
*718Por el tercero contiende el apelante “que, aceptando, a los efectos del argumento, que la asamblea celebrada en Humacao, autorizó al Presidente, Ramírez Santibáñez, a designar la fecha de la próxima asamblea extraordinaria, preferiblemente en la segunda quincena del mes de mayo, o en cualquier otra fecha posterior, aún así Ramírez Santibáñez no podía hacer otra cosa que fijar fecha para la asamblea, y era su deber convocar al Comité Central para que éste señalara el sitio donde habría de celebrarse la asamblea, y dictara las reglas por las cuales habría de regirse la misma; y, convocar la asamblea. Es decir, a nuestro juicio, el haber autorizado al señor Ramírez Santibáñez para designar la fecha, no arrebató al Comité Central los poderes ex-clusivos que, de acuerdo con el reglamento, tiene para convocar’las asambleas o convenciones.”
Es cierto que el reglamento del partido otorga la facul-tad de convocar las asambleas extraordinarias al Comité Central y que en la resolución adoptada por el partido en Humacao sólo se encomendó al presidente la designación de fecha, pero lo es también que la resolución en sí misma cons-tituye la convocatoria de la asamblea extraordinaria de que se trata “para tener efecto, preferiblemente, en uno de los días de la segunda quincena de mayo del año en curso o en cualquiera otra fecha posterior que designe el presidente.” La facultad para escoger el sitio debe entenderse conferida implícitamente para que el acuerdo pudiera ser cumplido.
La asamblea de Humacao- era el partido y pudo actuar en la forma en que lo hizo. Su actuación en cuanto a su poder para dictar la resolución de que se trata no se im-pugna e"interpretada rectamente su resolución por sí misma no cabe otra conclusión que no sea la de que delegó en el presidente que acababa de elegir y en quien depositó toda su confianza, la realización de todo lo que faltaba para que la celebración de la asamblea extraordinaria que acordaba pudiera tener efecto en el momento oportuno sin necesidad *719lie la intervención de ningún otro funcionario u organismo pel partido.
I Esa interpretación está además en armonía coii lo que [entendieron que significaba la resolución en el momento de [votarla los que la adoptaron y con el mal que trataba de [corregir, esto es, tener que citar a un cuerpo tan numeroso como el Comité Central para el solo hecho de convocar la asamblea.
I Se insiste por el apelante en que hay una “razón adicio-nal” para sostener su criterio. Dice a ése efecto en su ale-fato: “Suponiendo, que no admitimos, que el acuerdo de la asamblea de Humacao hubiera sido el de autorizar al pre-sidente para designar la fecha, más aún que hubiera sido autorizarle para fijar el sitio y expedir él la convocatoria, esa autoridad terminó inmediatamente que el Comité Central se reunió, en la ciudad de Caguas, el 14 de septiembre de 1941 y adoptó la resolución de celebrar una asamblea extra-ordinaria, antes del 15 de enero de 1942, en día que fijaría la Comisión Ejecutiva.”
La razón es de peso, pero no decisiva. Dada la autori-zación conferida al presidente por la asamblea de Humacao, no había en verdad necesidad de encomendar a la Comisión Ejecutiva la designación de fecha. Eso no obstante lo cierto ■es que así se hizo, con la intervención y aquiescencia del pro-pio Presidente Ramírez.
Pero si se tiene en cuenta que el que actuó lo fué el Co-mité Central y no otra asamblea y que la encomienda se dió para ser ejecutada antes del 15 de enero de 1942, pasando esa fecha sin que se cumpliera, tendrá que concluirse que su vida se extendía únicamente hasta la expresada fecha, y como la actuación del Presidente Ramírez en relación con la asamblea de San Juan, lo fue después, en nada quedó afec-tada por el acuerdo.
La “razón adicional” carece, pues, como dijimos, de fuerza decisiva.
*720La vida del cuarto error depende de la de todos o de laj de alguno o algunos de los tres primeramente señalados yj como ninguno de los tres fue cometido, cae por su base. I

Debe declararse el recurso sm lugar y confirmarse la sen-\ tencia recurrida.

El Juez Asociado Sr. De Jesús no intervino. j

(1) “I do-not suppose that civilization will come to an end whichever way this case is decided.” 201 U.S. 628.